DETAILED ACTION
Election/Restrictions
Applicant’s election of species (1) (the 3’ hybridization domain comprises a homonucleotide stretch, see claim 34) and species (4) (the first domain has an arbitrary sequence, see claim 41) in the reply filed on November 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 32-34, 36-39, and 41-45 will be examined. 

Drawings
Some number or words in Figure 6 cannot be recognized.  Applicant is required to submit new Figure 6 in response to this office action. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: since case 14/478,978 has been patented, applicant is required to update this information in the first paragraph of the specification. 
Appropriate correction is required.

Claim Objections
Claim 32 is objected to because of the following informalities:  “each hybridized” should be “wherein each of the template RNA and the template switch oligonucleotide hybridizes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-34 and 36 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Linnarson (US 2012/0010091 A1, published on January 12, 2012).
Regarding claims 32-34 and 36, Linnarson teaches a composition comprising a template ribonucleic acid (RNA) and a template switch oligonucleotide each hybridized to adjacent regions of a nucleic acid strand (ie., the first strand of the cDNA), wherein the template switch oligonucleotide comprises a 3’ hybridization domain (ie., 3’ sequence for template switching) and a sequencing platform adapter construct (ie., 5’ amplification primer sequence (APS)) as recited in claim 32 wherein the sequencing platform adapter construct comprises a nucleic acid domain selected from the group consisting of: a domain that specifically binds to a surface-attached sequencing platform oligonucleotide, a sequencing primer binding domain (ie., APS), a barcode domain, a barcode sequencing primer binding domain, a molecular identification domain, and combinations thereof as recited in claim 33, the 3’ hybridization domain comprises a homonucleotide stretch (eg., three rG of the 3’ sequence for template switching) as recited in claim 34, and the composition is present in a reaction tube (eg., a well of the 96-well plate) as recited in claim 36 (see paragraphs [0013] to [0015], [0056], and [0080] to [0091], Figures 1- 3, and claims 1-23 and 26). 
	Therefore, Linnarson teaches all imitations recited in claims 32-34 and 36. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Linnarson as applied to claims 32-34 and 36 above, and further in view of Stratagene catalog (page 39, 1988).
 Regarding claims 37-39 and 41-44 , Linnarson teaches a template switch nucleic acid comprising a 3’ hybridization domain (ie., 3’ sequence for template switching) and a sequencing platform adapter construct (ie., 5’ amplification primer sequence (APS)); and a template switching polymerase (ie., the reverse transcriptase such as Superscript II RT) as recited in claim 37, wherein the sequencing platform adapter construct comprises a nucleic acid domain selected from the group consisting of: a domain that specifically binds to a surface-attached sequencing platform oligonucleotide, a sequencing primer binding domain (ie., APS), a barcode domain, a barcode sequencing primer binding domain, a molecular identification domain, and combinations thereof as recited in claim 38, comprising a first-strand synthesis primer (ie., the cDNA synthesis  primer (CDS)) comprising a first domain that hybridizes to a template RNA and a second domain that does not hybridize to the template RNA as recited in claim 39, the first domain has an arbitrary sequence (eg., random hexamers) as recited in claim 41, the second domain comprises a sequencing platform adapter construct comprising a nucleic acid domain selected from the group consisting of: a domain that specifically binds to a surface-attached sequencing platform oligonucleotide, a sequencing primer binding domain (ie., 5’-APS), a barcode domain, a barcode sequencing primer binding domain, a molecular identification domain, and combinations thereof as recited in claim 42, the template switching polymerase is a reverse transcriptase (eg., Superscript II RT) as recited in claim 43, further comprises a solid support (eg., the 96-well plate) as recited in claim 44 (see paragraphs [0013] to [0015], [0051], [0055], [0056], [0067], and [0080] to [0091], Figures 1- 3, and claims 1-23 and 26). 
Linnarson does not disclose a kit as recited in claims 37-39 and 41-44. 
Stratagene catalog (1988) teaches a motivation to combine reagents into kit format (page 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the reagents and the solid support taught by Linnarson as recited in claims 37-39 and 41-44 into a kit format as discussed by Stratagene catalog (1988) since the Stratagene catalog teaches a motivation for combining reagents of use in an assay into a kit, “[E]ach kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments. 2) The other service provided in a kit is quality control” (page 39, column 1).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Linnarson in view of Stratagene catalog (1988) as applied to claims 32-34, 36-39 and 41-44 above, and further in view of  Yang et al., (US Patent No. 5,747,252, published on May 5, 1998). 
The teachings of Linnarson and Stratagene catalog (1988) have been summarized previously, supra.
	Linnarson and Stratagene catalog (1988) do not disclose a lyophilized component as recited in claim 45. 
Yang et al., teach that “[I]n preferred kits, the enzymes, nucleotides, triphosphates and required cofactors for the enzymes are provided as a single lyophilized reagent that when reconstituted forms a proper reagent for use in the present methods. In these preferred kits, a lyophilized primer agent may also be provided. In other preferred kits, lyophilized probe reagents are provided” (see column 34). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the kit recited in claim 45 by adding a lyophilized component such as lyophilized nucleotides or a lyophilized primer agent or a lyophilized probe into the kit taught by Linnarson and Stratagene catalog (1988) as recited in claim 37 in view of the prior arts of Linnarson, Stratagene catalog (1988), and Yang et al., since Yang et al., teach that “[I]n preferred kits, the enzymes, nucleotides, triphosphates and required cofactors for the enzymes are provided as a single lyophilized reagent that when reconstituted forms a proper reagent for use in the present methods. In these preferred kits, a lyophilized primer agent may also be provided. In other preferred kits, lyophilized probe reagents are provided” (see column 34). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the kit recited in claim 45 by adding a lyophilized component such as lyophilized nucleotides or a lyophilized primer agent or a lyophilized probe into the kit taught by Linnarson and Stratagene catalog (1988) as recited in claim 37 in view of the prior arts of  Linnarson, Stratagene catalog (1988), and Yang et al., in order to make a new kit with increased functions and take the advantages of a kit format taught by Stratagene catalog (1988). 

Conclusion
10.	No claim is allowed. 
11.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 1, 2022